Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, claims 1-9 in the reply filed on November 18, 2021 is acknowledged.  The traversal is on the ground(s) that the examiner has failed to show distinctness between the product and the method of using the product. Additionally, applicant notes that the Office has failed to show that the difference between the product are shown to impact the nature of their operation relative to the claimed process.  This is not found persuasive because to show distinctness between the product and the method of using the product the Office must show EITHER that the product can be used in a materially different process OR that the process can be practiced without use of the product. Here, the process could be practiced without the product in its entirety or be performed by hand. Additionally as expressed in the requirement, there is burden associated with keeping the inventions together as different requirements for patentability must be discerned between the differing classes of invention. 
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 and 25-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, line 7, “the process direction” lacks proper antecedent basis as no process direction has been previously defined. As this is relating to the direction of movement of the rollers, it is suggested that applicant amend the claim as discussed below to provide antecedent basis for such language. In claim 1, lines 7-8, the language “the rollers’ appears which lacks proper antecedent basis. It appears applicant is attempting to claim the rollers are part of the process where the rollers are responsible and/or facilitate the tacking of the pre-impregnated fibers. As such, it is suggested that applicant recite the tacking step (line 5 of claim 1) as “tacking the pre-impregnated fibers tacking positions along the circumference with a pair of spaced apart rollers that proceed in a process direction”(noting that the tacking positions are spaced apart from one another, are tacked in a process direction with the rollers (to provide antecedent basis for “the process direction” noted above), and that the cutting “between the tacking positions” only makes sense if the rollers are spaced apart from one another as depicted in Figure 7). It is then suggested that on lines 7-8 of the claim the applicant recite that the knife is “disposed behind the pair of rollers”. This will provide proper antecedent basis and more clearly define that the pair or rollers are utilized in the tacking operation as needed for the claim. 
In claim 26, the claim is inconsistent with claim 1 from which it depends. Claim 1 recites in the preamble that the tows are “braided thermoplastic fiber-reinforced material” while claim 26 states that the fiber is pre-impregnated with a thermoset material. The description in the specification (in particular paragraph [0023] only described the use of thermoplastic or thermosetting matrix materials in the alternative. This makes claim 26 misplaced. It is suggested that claim 26 be canceled in order to avoid any confusion as to the nature of the matrix in a thermoplastic fiber reinforced material. 
Allowable Subject Matter
Claims 1-9 and 25-35  would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
None of the prior art of record taught or suggested that one skilled in the art would have formed a braided thermoplastic fiber-reinforced material from tows by braiding the thermoplastic pre-impregnated fibers of unidirectional material to form a weave having a closed cross sectional shape around a mandrel, tacking the thermoplastic pre-impregnated fibers at tacking positions with a pair of spaced apart rollers (where the tacking positions are spaced apart from one another) along the circumference of the closed cross sectional shape, and cutting the weave at a cut position disposed between the spaced tacking positions along the circumference of the braid with a knife that proceeds in the process direction (the same direction used for providing the tacking positions) along the length of the weave and is disposed behind the pair of rollers. The reference to Hanson (US 2351039) formed a braided tube and used heat to stabilize a fabric and then cut the tube along the circumference of the tube to produce a braided flat fabric, however a pair of rollers is not envisioned for the tacking of the assembly prior to cutting the same. Halcomb et al (US 4734146) taught a braided assembly which included thermoplastic resin therein wherein the fabric was subjected to heating to stabilize the same followed by cutting to remove the assembly from a mandrel. The reference did not envision the use of a roller to stabilize (tack) the material together. Murphy et al (US 4407885) suggested a braided fabric on a mandrel to form a preform and tacking the assembly together and that such tacking resulted in a thermoplastic fiber preform which was more easily cut without fraying of the fibers of the braid. The reference again failed to teach a pair of rollers to tack the material together. Tsotsis (US 2005/0257887) suggested the use of a roller to tack a preform of fiber reinforced thermoplastic material together, however the reference failed to teach a roller pair which were spaced apart to form the tacking in two positions about the circumference of the fabric. The reference to Hofmann (US 3076252) suggested the use of two rollers (a roller pair) for tacking a fabric prior to cutting at the tacked position, downstream of the tacking rollers in fabric manufacture, however the knife for cutting was NOT disposed between the backing positions and the tacking rollers did not form tack positions about the circumference of the braid as claimed. The reference to Futakuchi et al (US 4385952) suggested the formation of a braided fabric preform which was cut from a mandrel after braiding. Lin (US 9163353) taught cutting and tacking a fabric along an edge where the knife was downstream of the tacking roller however the knife was directed to cut within the tacked position and not between two tacked positions formed by spaced apart rollers. Lariviere et al (US 2016/0010248) suggested forming a cylindrical braid and severing the same after stabilizing the same with tacking but did not suggest the use of spaced apart rollers with a knife disposed downstream of the rollers in the process direction as claimed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFRY H AFTERGUT whose telephone number is (571)272-1212. The examiner can normally be reached M,W,F 7:30-9, 10:30-5 pm T, Th 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael N Orlando can be reached on (571) 270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFRY H AFTERGUT/           Primary Examiner, Art Unit 1746